Name: Council Decision (EU) 2016/2026 of 15 November 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2018, the annual amount for 2017, the first instalment for 2017 and an indicative and non-binding forecast for the expected annual amounts for the years 2019 and 2020
 Type: Decision
 Subject Matter: EU finance;  cooperation policy;  budget;  EU institutions and European civil service
 Date Published: 2016-11-19

 19.11.2016 EN Official Journal of the European Union L 313/25 COUNCIL DECISION (EU) 2016/2026 of 15 November 2016 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2018, the annual amount for 2017, the first instalment for 2017 and an indicative and non-binding forecast for the expected annual amounts for the years 2019 and 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Having regard to the Partnership Agreement between the members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (1), as last amended (ACP-EU Partnership Agreement), Having regard to the Internal Agreement between the Representatives of the Governments of the Member States of the European Union, meeting within the Council, on the financing of European Union aid under the multiannual financial framework for the period 2014 to 2020, in accordance with the ACP-EU Partnership Agreement, and on the allocation of financial assistance for the Overseas Countries and Territories to which Part Four of the Treaty on the Functioning of the European Union applies (2) (the Internal Agreement) and in particular Article 7(2) thereof, Having regard to the Council Regulation (EU) 2015/323 of 2 March 2015 on the financial regulation applicable to the 11th European Development Fund (3) (the 11th EDF Financial Regulation), and in particular Article 21(2) thereof, Having regard to the proposal from the European Commission, Whereas: (1) In accordance with the procedure laid down in Article 21(2) of the 11th EDF Financial Regulation, the Commission presented a proposal by 15 October 2016 specifying (a) the ceiling for the annual amount of the contribution for 2018; (b) the annual amount of the contribution for 2017; (c) the amount of the first instalment of the contribution for 2017; and (d) an indicative, non-binding forecast for the expected annual amounts of contributions for the years 2019 to 2020. (2) In accordance with Article 52 of the 11th EDF Financial Regulation, the European Investment Bank (EIB) sent on 28 July 2016 to the Commission its updated estimates of commitments and payments under the instruments it manages. (3) Article 22(1) of the 11th EDF Financial Regulation provides that calls for contributions first use up the amounts provided for in previous European Development Funds (EDFs). Therefore a call for funds under the 10th EDF should be made. (4) By means of Decision (EU) 2015/2288 (4), the Council has adopted on the 30 November 2015, on a proposal by the Commission, the Decision to set the ceiling for Member States' EDF contributions for 2017 at EUR 3 850 000 000 for the Commission, and at EUR 150 000 000 for the EIB. (5) By means of Decision 2013/759/EU, (5) the Council has adopted the creation of a Bridging Facility on 12 December 2013 regarding transitional EDF management measures from 1 January 2014 until the entry into force of the 11th European Development Fund (the Bridging Facility), HAS ADOPTED THIS DECISION: Article 1 The ceiling for the annual amount of the Member States' EDF contributions for 2018 is hereby set at EUR 4 550 000 000 for the Commission, and at EUR 250 000 000 for the EIB. Article 2 The annual amount of the Member States' EDF contributions for 2017 is hereby set at EUR 4 000 000 000. It shall be divided into EUR 3 850 000 000 for the Commission, and EUR 150 000 000 for the EIB. Article 3 The individual EDF contributions to be paid by Member States to the Commission and the EIB as the first instalment for 2017 are set out in the table in the Annex to this Decision. Payments of those contributions may be combined with adjustments under the implementation of the deduction of the funds committed under the Bridging Facility, following an adjustment plan communicated by each Member State to the Commission at the adoption of the third instalment 2015. Article 4 The indicative non-binding forecast for the expected annual amount of contributions for 2019 is hereby set at EUR 4 500 000 000 for the Commission, and at EUR 300 000 000 for the EIB, and that for 2020 at EUR 4 500 000 000 for the Commission, and at EUR 300 000 000 for the EIB. Article 5 This Decision shall enter into force on the date of its adoption. Done at Brussels, 15 November 2016. For the Council The President I. KORÃ OK (1) OJ L 317, 15.12.2000, p. 3. (2) OJ L 210, 6.8.2013, p. 1. (3) OJ L 58, 3.3.2015, p. 17. (4) Council Decision (EU) 2015/2288 of 30 November 2015 on the financial contributions to be paid by Member States to finance the European Development Fund, including the ceiling for 2017, the amount for 2016, the first instalment for 2016 and an indicative and non-binding forecast for the expected annual amounts for the years 2018 and 2019 (OJ L 323, 9.12.2015, p. 8). (5) Council Decision 2013/759/EU of 12 December 2013 regarding transitional EDF management measures from 1 January 2014 until the entry into force of the 11th European Development Fund (OJ L 335, 14.12.2013, p. 48). ANNEX Member States Key 10th EDF % First instalment 2017 (EUR) paid to EIB paid to Commission Total 10th EDF 10th EDF Austria 2,41 2 410 000,00 40 970 000,00 43 380 000,00 Belgium 3,53 3 530 000,00 60 010 000,00 63 540 000,00 Bulgaria 0,14 140 000,00 2 380 000,00 2 520 000,00 Cyprus 0,09 90 000,00 1 530 000,00 1 620 000,00 Czech Republic 0,51 510 000,00 8 670 000,00 9 180 000,00 Denmark 2,00 2 000 000,00 34 000 000,00 36 000 000,00 Estonia 0,05 50 000,00 850 000,00 900 000,00 Finland 1,47 1 470 000,00 24 990 000,00 26 460 000,00 France 19,55 19 550 000,00 332 350 000,00 351 900 000,00 Germany 20,50 20 500 000,00 348 500 000,00 369 000 000,00 Greece 1,47 1 470 000,00 24 990 000,00 26 460 000,00 Hungary 0,55 550 000,00 9 350 000,00 9 900 000,00 Ireland 0,91 910 000,00 15 470 000,00 16 380 000,00 Italy 12,86 12 860 000,00 218 620 000,00 231 480 000,00 Latvia 0,07 70 000,00 1 190 000,00 1 260 000,00 Lithuania 0,12 120 000,00 2 040 000,00 2 160 000,00 Luxembourg 0,27 270 000,00 4 590 000,00 4 860 000,00 Malta 0,03 30 000,00 510 000,00 540 000,00 Netherlands 4,85 4 850 000,00 82 450 000,00 87 300 000,00 Poland 1,30 1 300 000,00 22 100 000,00 23 400 000,00 Portugal 1,15 1 150 000,00 19 550 000,00 20 700 000,00 Romania 0,37 370 000,00 6 290 000,00 6 660 000,00 Slovakia 0,21 210 000,00 3 570 000,00 3 780 000,00 Slovenia 0,18 180 000,00 3 060 000,00 3 240 000,00 Spain 7,85 7 850 000,00 133 450 000,00 141 300 000,00 Sweden 2,74 2 740 000,00 46 580 000,00 49 320 000,00 United Kingdom 14,82 14 820 000,00 251 940 000,00 266 760 000,00 Total EU-27 100,00 100 000 000,00 1 700 000 000,00 1 800 000 000,00